Citation Nr: 0705889	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-28 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus, 
to include as due to Agent Orange exposure; and if so, 
whether entitlement to service connection for the disability 
is established.

2.  Entitlement to service connection for diabetic 
retinopathy and cataracts as secondary to diabetes mellitus. 

3.  Entitlement to service connection for peripheral 
neuropathy as secondary to diabetes mellitus. 

4.  Entitlement to service connection for nephropathy kidney 
failure and kidney transplant as secondary to diabetes 
mellitus. 

5.  Entitlement to service connection for hypertension and 
coronary artery disease as secondary to diabetes mellitus. 

6.  Entitlement to service connection for peripheral vascular 
disease as secondary to diabetes mellitus. 

7.  Entitlement to service connection for residuals of 
cerebrovascular accident as secondary to diabetes mellitus. 

8.  Entitlement to service connection for erectile 
dysfunction as secondary to diabetes mellitus. 

9.  Entitlement to service connection for foot problems to 
include onychomycosis as secondary to diabetes mellitus. 

10.  Entitlement to service connection for skin conditions as 
secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
September 1969.

In a November 1969 decision, the RO in Washington, DC denied 
the veteran's original claim for service connection for 
diabetes mellitus. The veteran was notified of the denial of 
the claim in December 1969, but did not appeal.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of an April 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's 
petition to reopen the claim for service connection for 
diabetes mellitus and denied each of the above noted claims 
for service connection for additional disabilities as 
secondary to diabetes mellitus.

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for diabetes mellitus 
is set forth below.  The claim for service connection for 
diabetes mellitus, on the merits, as well as each of the 
above noted claims for service connection for additional 
disabilities as secondary to diabetes mellitus, are addressed 
in the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required. 


FINDINGS OF FACT

1.  In a November 1969 rating decision, the RO denied the 
veteran's claim for service connection for diabetes mellitus; 
although the RO notified him of this denial in December 1969, 
the veteran did not initiate an appeal.

2.  Additional evidence associated with the claims file since 
the RO's November 1969 denial was not previously before 
agency decision makers, and relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for diabetes mellitus.


CONCLUSION OF LAW

1.  The November 1969 RO decision that denied the veteran's 
claim for service connection for diabetes mellitus is final. 
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).

2.  Since the November 1969 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for diabetes mellitus have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
diabetes mellitus, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

As indicated above, the veteran's claim for service 
connection for diabetes mellitus has previously been 
considered and denied, most recently, in a November 1969 
rating decision.  As the veteran did not appeal that 
decision, it is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. The 
veteran sought to reopen his claim for service connection for 
diabetes mellitus, to include as due to Agent Orange exposure 
in January 2004.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
November 1969 RO decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the November 1969 decision, the RO denied the veteran's 
claim for diabetes mellitus because the condition pre-existed 
service and there was no medical evidence that it was 
aggravated or worsened by service.  At the time of the 
November 1969 decision, the evidence of record included the 
veteran's service medical records, a letter from the 
veteran's mother regarding his pre-existing diabetic 
condition, a Congressional inquiry and private medical 
records dated in October 1963 and March 1964 showing that the 
veteran was diagnosed with diabetes.
 
In the April 2004 decision, the RO denied the veteran's 
petition to reopen his claim for service connection for 
diabetes mellitus on the basis that new and material evidence 
had not been submitted.  In addition to the service medical 
records, the letter from the veteran's mother, the 
Congressional inquiry and October 1963 and March 1964 medical 
records at the time of the RO's November 1969 decision, 
evidence before the RO included private medical records dated 
from August 1989 to March 2004 and VA medical records dated 
from June 2001 to October 2003 reflecting ongoing treatment 
for diabetes mellitus and resulting complications to the 
veteran's additional body systems. An April 2000 private 
medical record reflects that the veteran gave a history of 
being a diabetic since the age of sixteen.  The RO found that 
although the private and VA medical records were new, they 
were not material in that they did not establish that there 
was an aggravation or permanent worsening of the veteran's 
diabetes mellitus as a result of his service.
 
After the April 2004 RO decision, the veteran submitted a 
physician's questionnaire to the RO in August 2004 completed 
by an endocrinologist Howard Brand, M.D., who identified 
himself as primary care doctor for the veteran's diabetes 
mellitus.  In the questionnaire, Dr. Brand indicated that he 
reviewed the veteran's private hospital records from Mt. 
Sinai and in his opinion as to whether the veteran's diabetes 
mellitus more likely than not became worse due to Agent 
Orange exposure, he responded "possibly."  In the 
questionnaire, the doctor was provided with the criteria to 
determine if a preexisting injury or disease will be 
considered to have been aggravated by service.  He then 
commented that the veteran required four insulin injections 
daily and stated that it was possible that exposure to Agent 
Orange may have caused progression of the mild diabetes to 
severe diabetes.    

The Board finds that the aforementioned medical evidence- 
specifically, the August 2004 physician's questionnaire- 
provides a basis for reopening the claim for service 
connection for diabetes mellitus.  At the time of the 
November 1969, there was no medical evidence of an increase 
or permanent worsening in the veteran's preexisting diabetes 
mellitus as a result of the veteran's period of service.  
However, the additionally received August 2004 private 
physician's opinion suggests the possibility that the 
veteran's preexisting diabetes mellitus was aggravated by his 
period of service.  This evidence is new in that it was not 
previously before agency decision makers at the time of the 
November 1969 decision, and is not cumulative or duplicative 
of evidence previously considered.  This opinion is material, 
as it constitutes evidence which, by itself or when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the claim; 
hence, this evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
diabetes mellitus.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim are met.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for diabetes 
mellitus, to include as due to Agent Orange exposure, has 
been received, the appeal is granted.





REMAND

As indicated above, although the record now includes an 
August 2004 opinion that the veteran's preexisting diabetes 
was possibly aggravated by Agent Orange exposure during the 
veteran's period of service, the Board points out that that 
opinion is speculative, and the basis for the opinion-other 
than the veteran's self-reported history-is unclear.  While 
Dr. Brand's medical opinion is deemed sufficient to reopen 
the claim for service connection, it is insufficient to 
decide the claim on the merits.  Thus, the Board finds that 
further development is warranted before an appellate decision 
is rendered.  

The veteran contends that his service in Vietnam, to include 
his exposure to Agent Orange, aggravated his diabetes 
mellitus.

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Pertinent regulations also indicate that service in 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii) & 
3.313(a) (2006).  In the April 2004 rating decision, the RO 
accepted that the veteran served in the Republic of Vietnam 
based on his DD214 that reflects he received the Vietnam 
Service Medal (VSM) and the Vietnam Campaign Medal. This is 
significant in this case because no attempt has been made to 
obtain any additional service personnel records or to verify, 
through appropriate sources, whether the veteran actually 
served in the Republic of Vietnam. 

The Board is aware of the very recent case, Haas v. 
Nicholson, 20 Vet. App. 257 (2006), which held that exposure 
to Agent Orange will be presumed for veterans who received 
the Vietnam Service Medal (VSM), even if their service did 
not actually involve going into Vietnam.  These type cases 
usually arise in the context of veterans who served on ships 
near Vietnam, off the coastal shore, but did not actually set 
foot on the soil of that country.  But the Court also 
clarified this holding does not apply where there is 
contradictory evidence - including evidence that the VSM was 
received for service in a neighboring country or at a 
location that reasonably precluded exposure to Agent Orange.  
In this regard, a review of the veteran's service medical 
records reflects that the veteran served in Fort Eustis, 
Virginia, Frankfort, Germany, and Fort Dix, New Jersey, but 
there is no indication in any of these records that the 
veteran was in Vietnam, or served on a ship near or off the 
coastal shore of Vietnam.  The veteran has sent in 
photocopies of an unidentified man, who he contends is 
himself, on what appears to be a military ship, stating that 
his proves that he was in an Agent Orange area.  However, the 
veteran has not provided the name of the ship or the month 
and year so that the RO can verify the veteran's duty 
location.  In light of the veteran's contentions, the Board 
concludes that a remand is necessary to afford the RO an 
opportunity to contact the National Personnel Records Center 
(NPRC) to verify the veteran's period of active duty service, 
to include Vietnam service, his actual dates and places of 
assignment to include any time at sea, and to obtain his 
service personnel records.  

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 
3.304(b).

Service medical records include the veteran's October 1966 
enlistment self- report of medical history, at which time the 
veteran indicated that he had or has sugar or albumin in the 
urine.  History provided by the veteran of the pre-service 
existence of conditions recorded at the time of entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995); 38 
C.F.R. § 3.304(b)(1).

However, associated with the service medical records are 
October 1963 and March 1964 private records of evaluation and 
treatment by M. Donna Younger, M.D. giving a diagnosis of 
diabetes mellitus.  Thus, the record includes clear and 
unmistakable evidence that the veteran's diabetes mellitus 
existed prior to service.  The record does not, however, 
include evidence that diabetes mellitus was in fact 
aggravated beyond the normal progression during service. 

As noted above, in August 2004 the RO received correspondence 
from Howard Brand, M.D. an endocrinologist, and the veteran's 
primary physician for his diabetes mellitus.  Dr. Brand 
opined that it was possible that the veteran's diabetes 
mellitus more likely than not became worse due to Agent 
Orange exposure.  He stated that he had treated the veteran 
for nine years and had reviewed the veteran's private 
treatment records from Mt. Sinai.  He further opined that it 
was possible that exposure to Agent Orange may have caused 
the progression of mild diabetes to severe diabetes.  Such a 
speculative opinion would not support a grant of service 
connection (see 38 C.F.R. § 3.102) and the basis for this 
opinion was not stated.

Further, Dr. Brand's opinion did not indicate whether the 
veteran's diabetes mellitus was aggravated beyond the natural 
progression of the disease.  As the record stands, there is 
not sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A.  Hence, the Board finds that a 
more definitive medical opinion, that is clearly based on 
full consideration of the veteran's documented medical 
history and assertions and supported by a clearly stated 
rationale, is needed to resolve the claim.  See 38 U.S.C.A. § 
5103A (West 2002).

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to any scheduled examination, without good cause, may 
result in denial of the claim(s).  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the claims file copy(ies) of the notice(s) 
of the examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo a VA 
examination, the RO should obtain and associate with the 
claims file all outstanding medical records. 

The claims file currently includes outpatient treatment 
records from the Northpoint VA medical center (MC), dated 
from June 2001 to October 2003.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Northpoint VAMC prior to June 2001 and since October 
2003, following the procedures prescribed in 38 C.F.R. § 
3.159 (2006) as regards requesting records from Federal 
facilities.

The claims file also includes substantial private medical 
records for treatment of various disabilities, to include 
diabetes mellitus, dated from August 1989 to March 2004.  
However, there are no records of treatment for the veteran's 
diabetes mellitus any time after his discharge from service 
in September 1969 until August 1989.  Although previously 
requested to do so in February 2004 and January 2005 VCAA 
letters, the RO should afford the veteran another opportunity 
to provide detailed information regarding the name and 
addresses of any private physicians who have either treated 
or evaluated him for diabetes mellitus since his discharge 
from service until August 1989. The veteran should be advised 
to secure copies of any treatment records or provide 
authorization for the RO to obtain the relevant records.  The 
Board reminds the veteran and his representative that the 
duty to assist is not a one-way street, and an appellant must 
do more than passively wait for assistance when he has 
information essential to his claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).

In addition, the Board also notes that in the April 2004 
decision, the RO found that since it had denied service 
connection for diabetes mellitus, service connection for each 
of the additionally claimed disabilities under section 
3.310(a) must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law). That 
is correct based on the RO's action on the diabetes mellitus 
claim, and typically in such a case, VCAA notice would not 
apply.  Cf. Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  
However, since the Board's action is to remand the claim for 
service connection for diabetes mellitus, on the merits, and 
the ultimate determination of that claim is now unknown, 
pending further evidentiary development, the Board concludes 
that on remand the RO should send the veteran a letter that 
tells him what the evidence must show to establish service 
connection for a disability on a secondary basis as this was 
not done in the February 2004 or January 2005 VCAA letters or 
in any other letter sent during the course of the appeal. 
Although the statement of the case provided him with notice 
of section 3.310(a), it did not explain what evidence VA 
would provide and what evidence the veteran must provide in 
order to substantiate the claims for secondary service 
connection.  Moreover, the Board notes 38 C.F.R. § 3.310 has 
recently been amended.  Specifically, a new paragraph has 
been added to § 3.310 that specifically addresses the 
question of aggravation of non-service-connected 
disabilities.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).
 
Finally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date.  In addition, the 
veteran should be advised of what is needed to establish 
service connection for a preexisting disorder, to include the 
holding in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), which states that the correct standard for rebutting 
the presumption of soundness requires that VA show by clear 
and unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The letter must provide the veteran with 
the information or evidence needed to 
establish service connection for a 
preexisting condition, to include the 
holding in Wagner v. Principi, supra,  
and service connection on a secondary 
basis, to include the recent amendments 
to 38 C.F.R. § 3.310(b), effective as of 
October 10, 2006. 

2.  The RO should request that the 
veteran identify the dates and locations 
of potential Agent Orange exposure.  The 
RO should specifically request that the 
veteran identify, the date, location and 
name of the ship he claims he was 
assigned in the pictures associated with 
the claims file.  

3.  Whether or not the veteran responds, 
the RO should undertake all appropriate 
action to contact the NPRC to verify the 
period of the veteran's active duty 
service, to include his Vietnam service, 
and to obtain and associate with the 
claims file all service personnel records 
associated with such period of service. 
The RO should specifically request that 
the NPRC provide personnel records 
showing dates and places of assignments 
and duties, to include any time the 
veteran was at sea.  All 
responses/records received should be 
associated with the claims file.

4.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his diabetes 
mellitus since his discharge from 
service.  The RO should specifically 
request that the veteran provide 
authorization to obtain the treatment 
records of Howard Brand, M.D., the 
endocrinologist who provided the August 
2004 opinion.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain a copy of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.  

Any and all pertinent VA treatment 
records from the Northpoint VAMC prior to 
June 2001 and since October 2003 must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  All records obtained should be 
associated with the other evidence in the 
claims file.

5.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should schedule the veteran for an 
appropriate VA examination to determine 
the etiology of the veteran's diabetes 
mellitus.  The claims folder and a copy 
of this REMAND should be made available 
to the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report.

The examiner should opine whether (a) the 
veteran's diabetes mellitus clearly and 
unmistakably pre-existed service; (b) 
whether it is as at least as likely as 
not (a 50 percent probability or greater) 
that his diabetes mellitus was aggravated 
(worsened) by active duty, to include any 
exposure to Agent Orange; and (c) if 
aggravation is found, whether the 
aggravation constitutes an increase in 
disability beyond the natural progression 
of the disease.  If the examiner 
determines that diabetes mellitus was not 
shown to preexist service he or she 
should provide an opinion as to whether 
it is at least as likely as not that the 
claimed disorder was incurred during the 
veteran's active service, became manifest 
to a compensable degree within a one year 
period of his discharge from service, or 
is otherwise related to his active 
service.  The examiner is asked to 
comment on the significance, if any, of 
Dr. Brand's August 2004 opinion. 

In addition, the examiner should opine 
whether it is at least as likely as not 
(a 50 percent probability or greater)  
that any of the additional claimed 
disabilities (diabetic retinopathy and 
cataracts, peripheral neuropathy, 
nephropathy kidney failure and kidney 
transplant, hypertension and coronary 
artery disease, peripheral vascular 
disease, residuals of cerebrovascular 
accident, erectile dysfunction, foot 
problems to include onychomycosis, and 
skin conditions) are at least as likely 
as not caused OR aggravated by the 
veteran's diabetes mellitus. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the appropriate VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

9.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


